Case: 16-60268      Document: 00514120706         Page: 1    Date Filed: 08/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 16-60268                                     FILED
                                  Summary Calendar                             August 17, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
MARIA GLORIA ORTIZ-LICONA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 433 211


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Maria Gloria Ortiz-Licona, a native and citizen of Honduras, has filed a
petition for review of the order of the Board of Immigration Appeals (BIA)
affirming the denial of her application for withholding of removal. Ortiz-
Licona contends that she demonstrated past persecution and a clear
probability of future persecution based on the cumulative effects of her ex-
husband’s mistreatment of her. She also challenges the determination of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60268    Document: 00514120706    Page: 2   Date Filed: 08/17/2017


                                No. 16-60268

BIA that any persecution would not be on account of her membership in a
particular social group.
      Although Ortiz-Licona testified that her ex-husband engaged in verbal
and psychological abuse and mistreated her with respect to the marital home,
the record does not compel the conclusion that his conduct rose to the extreme
level required to constitute persecution. See Tesfamichael v. Gonzales, 469
F.3d 109, 116 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir.
2004).
      Substantial evidence also supports the BIA’s determination with respect
to the likelihood of future persecution. Ortiz-Licona did not present evidence
of any specific threat by her ex-husband should she return to Honduras.
Additionally, after her ex-husband’s abusive conduct began, she lived in
Honduras for about 10 years without suffering harm rising to the level of
persecution. Her children and other family members also continue to live in
Honduras without harm amounting to persecution. See Tesfamichael, 469 F.3d
at 116; Eduard, 379 F.3d at 188.
      The BIA’s determination that Ortiz-Licona failed to make the requisite
showing regarding persecution is supported by substantial evidence.         We
therefore need not reach her argument regarding membership in a particular
social group.
      The petition for review is DENIED.




                                      2